PER CURIAM.
The opinion of the Court of Civil Appeals is found in 379 S.W.2d 359. Applications for writ of error have been filed by both appellants and appellees. Both applications are “Refused. No Reversible Error.” See Rule 483, Texas Rules of Civil Procedure.
In the course of construing paragraphs 15 and 16 of the trust instrument before it, the Court of Civil Appeals said: “The corporation may yet be terminated under the second part of paragraph sixteen if the income should be less than $1,500 per year and the other circumstances stated in paragraph sixteen have arisen and the conditions stated therein have been complied with.”
Our refusal of the applications for writ of error is not to be considered as an approval of the quoted holding.